                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-267-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
SALATHEO FLUID,                        )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion to Appoint Counsel,

Motion for Compassionate Release/Reduction of Sentence. (Doc. No. 90).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                              Signed: June 21, 2021
